Citation Nr: 1524534	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for a right knee disability from July 11, 2011. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel






INTRODUCTION

The Veteran had active duty service from November 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefit Management System (VBMS), a paperless processing system. Accordingly, any future consideration of this Veteran's case must take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to obtain and associate with the claims file all outstanding medical records. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. Schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected right knee disability.   

Access to the Veteran's electronic claims file should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

The examiner is asked to note any functional impairments caused by the Veteran's right knee disability, including a full description of the effects of his disability upon his ordinary activities, if any. All findings should be described in detail and all necessary diagnostic testing performed.

As the Veteran has undergone a total right knee arthroscopy procedure, in recording the results of the examination, the examiner must indicate whether the Veteran's right knee disability symptomatology more nearly approximates, in his or her opinion, minimal total knee arthroscopy residuals; intermediate degrees of residual weakness, pain, or limitation of motion; or chronic residuals consisting of severe painful motion and weakness. 

3. After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

